Order reversed and matter remitted to the Erie County Court for further proceedings in accordance with the memorandum. Memorandum : In this coram, nobis proceeding the defendant contends, among other things, that he was induced to plead guilty by the promise of an Assistant District Attorney that he would receive a suspended sentence and be placed on probation and directed to make restitution. Instead of the sentence he claims he was promised, he received a sentence of 5 to 10 years. Although his allegations of so-called fraud and deceit were not set forth too directly, we find them sufficient to raise the question. (People v. Robson, 285 App. Div. 1112; People v. Picciotti, 4 A D 2d 1004, affd. 4 N Y 2d 340.) The matter must be remitted to County Court so that the issue as to said alleged promise and defendant’s claimed reliance thereon may be explored and determined at a hearing. In view of the allegations in the petition alleging disqualification of the sentencing Judge, the hearing should be held before another Judge. All concur. (Appeal from an order of Erie County Court denying defendant’s motion for a writ of error, coram nobis, and denying his request for a hearing.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.